Motion Disposed and Order filed February 14, 2020




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-17-00930-CV
                              ____________

 ELAINE T. MARSHALL, INDIVIDUALLY, ELAINE T. MARSHALL, AS
      TRUSTEE OF THE HARRIER TRUST, ET AL., Appellants

                                   V.

                    PRESTON MARSHALL, Appellee
                              ____________

                   On Appeal from Probate Court No. 4
                          Harris County, Texas
                   Trial Court Cause Nos. 365,053-404


                              ____________

                          NO. 14-18-00094-CV
                          NO. 14-18-00095-CV
                              ____________

    ELAINE T. MARSHALL, AS EXECUTOR OF THE ESTATE OF E.
                PIERCE MARSHALL, ET AL, Appellant

                                   V.
                        PRESTON MARSHALL, Appellee
                                     ____________

                     On Appeal from Probate Court No. 4
                            Harris County, Texas
              Trial Court Cause Nos. 365,053-401 and 365,053-402

                                       ORDER

      On February 4, 2020, appellant Elaine Marshall filed an emergency motion in
appeals 14-17-00930-CV, 14-18-00094-CV, and 14-18-00095-CV to vacate or stay
the trial court’s January 24, 2020 order granting appellee Preston Marshall’s motion
to compel certain discovery. Appellants E. Pierce Marshall, Jr. and the Co-Trustees1
have joined Elaine’s motion. Preston has filed a response to the motion.

      We deny the motion in appeals 14-18-00094-CV and 14-18-00095-CV. We
grant the motion in part, and deny it in part, in appeal 14-17-00930-CV.
Accordingly, we order as follows:

      1. Elaine T. Marshall’s emergency motion to stay is DENIED in appeals 14-
          18-00094-CV and 14-18-00095-CV.

      2. Elaine T. Marshall’s emergency motion to stay is GRANTED IN PART in
          appeal 14-17-00930-CV. The trial court’s January 24, 2020 order is
          STAYED pending resolution of appeal 14-17-00930-CV or further order
          of the court as to requests 5, 10, 11, 17, 19, 20, 21 of the Second Request
          for Production to the extent responsive documents to those requests exist
          that are protected by (1) the allied litigant/common interest/joint defense

1
  Edward Alexander; Adam Johnson; Wayne Thompson, Jr.; Lilynn Cutrer; and Karen Aucoin;
Individually and as Co-Trustees of the Harrier Trust.



                                           2
         doctrines, and/or (2) the attorney-client/work-product privileges. The
         emergency motion to stay is DENIED in all other respects.



                                  PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.

Justice Poissant would deny the motion in appeal 14-17-00930-CV.




                                         3